DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-13 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Moore on 17 August 2022.
The application has been amended as follows: 
Specification
On p. 6, lines 17-18: “body 41 and the fixed part 421, and the spring load acts on the valve spool 42, which is restricted by the valve body 41, against first spool land 424.” 
On p. 7, line 10: “effect of the negative pressure generating part 13. When the air pressure in the device to be flushed”
On p. 7, line 19, “land 425, wherein the second spool land 425 is adapted to block 
On p. 8, line 26: “generating part 13 in any of the above embodiments. The Venturi negative pressure generating part”
On p. 9, line 28: “power source from the negative pressure generating part 13, and the dust carrying arrangement 22”
On p. 11, line 3: “the negative pressure generating part 13. When the air pressure in the filtered space 52 decreases”
On p. 13, line 17: “14 penetrates into the Venturi tube, it can be ensured that the above two airflows will not generate”
On p. 15, line 19: “In a further embodiment of a dust collector according to the invention as shown in Fig. 2, the”
On p. 16, line 12: “dust hood 30 is located at the work tool 201 of the drilling tool 200, so that the dust hood 30 can”
Claim 4
Lines 7-8: “between said dust collection part and said Venturi negative pressure generating part to define a filtered space, and”
Claim 5
Line 3: “negative pressure generating part comprises a Venturi tube,[[,]] and said second outlet  is”
Claim 9
Lines 1-2: “The dust collector according to claim [[4]]5, wherein said dust collection part comprises a housing, said Venturi tube and said filter part both are mounted in said housing, and a dust”
Claim 11
Line 3: “in fluid communication with said dust collection space, and wherein extendable legs are arranged”
Claim 12
Line 2: “

REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-13. The concept of a flush valve for use in a dust collector, said flush valve comprising:
a valve body, and a valve spool, wherein the valve body is internally provided with a fluid passageway, and the valve body is provided with an inlet, a first outlet and a second outlet, wherein said fluid passageway fluidly connects said inlet to said first and second outlets, and whereby said first outlet is adapted to be fluidly connected with a device to be flushed, 
said valve spool comprising a movable part, a fixed part and an elastic part, wherein the fixed part is provided in the valve body, wherein the elastic part is elastically connected between the fixed part and the movable part, wherein one end of the movable part is provided with a first spool land for blocking said first outlet, and
said first spool land being configured to be pushed away from said first outlet by a fluid in said fluid passageway to enable flushing said device to be flushed when the pressure of said device to be flushed drops due to blockage (claim 1) is considered to define patentable subject matter over the prior art.
The invention provides a flush valve for cleaning a filter part that does not require active monitoring by a user (p. 1, lines 21-24).
Rosean et al. (US 3,229,816) discloses a spool valve 36 (Fig. 1; col. 2, line 43) having a spring 37 that is overcome by a pressure differential to move the valve off of a seat 48 (i.e., a spool land) when a filter 28B becomes clogged (col. 3, lines 23-28). However, this condition causes fluid to bypass the filter (col. 3, lines 32-33) until it is replaced (col. 3, lines 41-42), so moving the spool seat or land does not enable the flushing of a device to be flushed when the pressure of such a device drops.
Feucht (US 2004/0050369 A1) discloses a fluid system comprising a filter and a valve (Abstract) wherein the valve comprises a spool 91 and a resilient element 92 (Figs. 3A-C; [0029]). However, the valve is not taught to be used with a dust collector, the valve has only a single outlet port ([0030]), the valve does not comprise a spool land that blocks an outlet, and there is no spool that is actuated by the push of fluid in a fluid passageway. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772